Citation Nr: 1110522	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for diabetes mellitus, type II.  He attributes this condition to inservice exposure to herbicide agents.  Specifically, he claims he was exposed to Agent Orange in 1969 while stationed at Eglin Air Force Base (AFB) in Florida.  

So long as the requirements of 38 C.F.R. § 3.307(a)(6) are met, presumptive service connection is warranted based on inservice exposure to herbicide agents for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

38 C.F.R. § 3.307(a)(6)(i) states, "[f]or the purposes of this section, the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram."

38 C.F.R. § 3.307(a)(6)(iii) further provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

In this case, the Veteran is not claiming that he was exposed to herbicide agents while in the Republic of Vietnam.  Moreover, his service personnel records do not reflect any such service.  Accordingly, the Veteran is not shown to be entitled to presumptive service connection based upon inservice exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(i), (iii), 3.309(e).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In support of his claim, the Veteran submitted an October 1969 evaluation form in which his performance as an electrician at Eglin AFB from mid June to moderate September 1969 was praised.  The form also noted that he attended Ground Combat School at that location.  During his August 2008 Board hearing, the Veteran testified that he underwent survival training at a remote location at Eglin AFB, which included eating plants that the Veteran believed were exposed to herbicide spraying.

In March 2008, the Department of the Air Force wrote to the Veteran's congressman indicating that Eglin AFB was the location where evaluation of the spray equipment for Operation Ranch Hand took place in the 1960's.  The letter further detailed that Operation Ranch Hand's mission was the aerial spraying of herbicides in Vietnam from 1962 to 1970.  

A March 2009 letter from the U.S. Joint Services Records Research Center (JSRRC) indicated that testing for herbicide spraying at Eglin AFB took place in November and December 1952, as well as from June to September 1968.  In addition, according to the JSRRC, from 1962 through 1970, a two-mile square area of Eglin AFB was used to test various herbicides.  The JSRRC indicated that it could not document or verify that the Veteran was exposed to the tested defoliants or that he was in the specific vicinity of the study area. 

The record further contains a document prepared for the Department of Defense in December 2006 entitled "The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides."  According to the document, from March 1962 to January 1971, aircraft and aerial spray equipment were tested at Eglin AFB.  During the specified time period, the Air Force Armament Laboratory at Eglin AFB provided scientific, engineering, and technical support for Operation Ranch Hand in Vietnam.  The testing was done under the most realistic conditions possible.  The document noted that an array of test grids were developed where the aircraft and equipment could be monitored and evaluated using the actual herbicides that were deployed for use in Vietnam.  The goal was not to test the herbicides, but rather the effectiveness of the aircraft and spray equipment in disseminating a concentration of herbicides that would be effective in defoliating jungle vegetation.  During the decade in question, there were four test grids at Eglin AFB, and testing was conducted with environmental conditions optimal for spray operations.  

The Veteran also provided further information regarding the testing of herbicides at Eglin AFB reflecting the extent of spraying as well as the environmental impact.  This information is contained in personal accounts and in an article prepared for Vietnam Veterans of America. 

Under these circumstances, the Board concludes that the Veteran has established inservice exposure to herbicide agents while he was stationed at Eglin AFB in 1969.  Furthermore, a review of the record reflects that the Veteran is currently diagnosed with diabetes mellitus, type II.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by National Academy of Sciences (NAS).  NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure." 64 Fed. Reg. 59,232- 59,243 (Nov. 2, 1999).  As diabetes mellitus, type II, is included in 38 C.F.R. § 3.309(e), the evidence of record indicates that the Veteran's current diabetes mellitus, type II, may be associated with his established inservice exposure to herbicide agents.  Accordingly, the RO should schedule the Veteran for a VA examination to obtain a medical opinion regarding the etiology of the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following action: 

1. The Veteran must be afforded the appropriate VA examination to determine the current existence and etiology of his diabetes mellitus, type II.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether the Veteran's current diabetes mellitus, type II, is related to the Veteran's period of military service, to include his inservice exposure to herbicide agents in 1969 while stationed at Eglin AFB in Florida.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


